




EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is between Rackspace US, Inc.
("Company") and Scott Crenshaw (“Employee”).


1.
TERM OF EMPLOYMENT



Subject to final approval from the Compensation Committee of the Board of
Directors, this Agreement commences April 1, 2015 (“Effective Date”), and ends
on March 31, 2018 (the "Employment Period"), and shall thereafter be
automatically extended for one year periods unless either Company or Employee
gives written notice of non-renewal on or before January 31, 2018 (but not
before January 1, 2018), or annually on or before January 31 thereafter (but no
earlier than January 1). Notice of non-renewal may only be given between January
1 and January 31. The term “Employment Period” shall refer to the Employment
Period if and as so extended.


2.
TITLE AND EXCLUSIVE SERVICES



(a)
Title and Duties. Employee’s title is Senior Vice President, Strategy & Product,
and he will perform job duties that are usual and customary for this position.
This position will be based in San Antonio, Texas for the first year of
employment. Thereafter, Employee may exercise his discretion to determine
whether the position will be based in San Antonio or in Austin, subject to
reasonable requirements to be in San Antonio or other offices as may be required
to fulfill his duties. The Company reserves the right to assign to the Employee
duties of a different nature commensurate with his position and title, either
additional to, or instead of, those referred to above, it being understood that
Employee will not be assigned duties which Employee cannot reasonably perform or
that are not consistent with his position and title.



(b)
Exclusive Services. Employee shall not be employed or render services elsewhere
during the Employment Period. Provided, however, that nothing in this paragraph
shall be construed to place any limitations on Employee’s paid or unpaid board
memberships or charitable endeavors, subject to Company’s pre-approval process
and Code of Conduct.



3.
COMPENSATION AND BENEFITS



(a)
Base Salary. Employee shall be paid a starting base salary of Four Hundred
Thousand Dollars ($400,000) and shall be eligible for increases in base salary
consistent with Company’s ordinary compensation cycles and process.



(b)
Bonus. Employee is eligible for an annualized bonus target of 80% of his salary
based on the Rackspace Cash Bonus Plan as specified in the plan and as approved
by the board of directors or compensation committee.


1

--------------------------------------------------------------------------------




(c)
Signing Bonus. Employee will be paid a Signing Bonus of Five Hundred Thousand
Dollars ($500,000) payable on the first paycheck and subject to the following
claw-back provisions. The bonus is an advance payment that is actually earned
throughout the initial Employment Period. Therefore, entitlement to the bonus is
contingent upon Employee’s continued employment with the Company, as follows:
(i) if, prior to March 31, 2016, employment is terminated by the Company for
Cause, as outlined in Section 8(c), Employee agrees that he is legally obligated
to and will reimburse Rackspace for the unearned pro rata portion of the Signing
Bonus based on the length of completed employment under this Agreement; and (ii)
if, after March 31, 2016 but prior to March 31, 2018, Employee’s employment is
terminated by the Company for Cause, as outlined in Section 8(c), Employee
agrees that he is legally obligated to and will reimburse Rackspace for the
unearned pro rata portion of one-half of the Signing Bonus based on the length
of employment under this Agreement. For purposes of clarity: if, prior to March
31, 2018, Employee terminates his employment for Good Reason, as outlined in
Section 8(d), or in the event his employment is terminated by the Company
without Cause, Employee is not legally obligated to reimburse the Company for
the Signing Bonus, nor will the Company demand such reimbursement.



(d)
Relocation. Employee will receive a relocation package which includes a full
pack and move and a lump sum relocation advance of $67,000 (less taxes). These
benefits will be administered by Company’s relocation partner, Relocation
Synergy. In the event employment ends within the first year for any reason other
than termination by the Company without Cause or by the Employee for Good
Reason, Employee agrees to reimburse a pro-rata portion of the relocation
advance based on the length of completed employment. Furthermore, Company agrees
to provide Employee with certain additional benefits pertaining to his
relocation as outlined in the Relocation Letter, attached hereto as Exhibit A.



(e)
Equity. Pending final compensation committee approval, Employee will be granted
an equity award that will have an aggregate accounting value of approximately
$3,000,000. Two-thirds (2/3) of the equity award, or approximately $2,000,000 in
accounting value, will be granted in the form of Restricted Stock Units, or
RSUs, and would vest over a period of two years in the following installments:
50% of the shares underlying the grant vest on the first anniversary of the
grant date and the remaining 50% on the second anniversary. The remaining
one-third of the equity award will be granted in the form of Performance Stock
Units, or PSUs. The performance criteria in the PSU agreement will be
substantially the same as those provided to other members of the Rackspace
Senior Leadership Team, with vesting conditional on achieving a pre-determined
revenue threshold on one of three possible Determination Dates (as defined in
the award agreement). The number of RSUs and target number of PSUs granted will
be based upon the aforementioned accounting values and the closing market value
of the stock on the date of grant. The equity award is expected to be granted
within 90 days of the Effective Date. The awards will be issued pursuant to a
Company approved equity plan and standard forms of agreement, which outline the
vesting schedule and other terms.



(f)
PTO. Employee is eligible for PTO (paid time off) subject to the Employee
Handbook.



(g)
Employment Benefit Plans. Employee may participate in employee benefit plans in
which other similarly situated employees may participate, according to the terms
of applicable policies and as stated in the Employee Handbook. Employee
acknowledges receipt of the Employee Handbook available on the intercompany
website and will review and abide by its terms.



(h)
Expenses. Company will reimburse Employee for business expenses pursuant to
Company policy.




2

--------------------------------------------------------------------------------




(i)
Indemnification. During the Employment Period and throughout any applicable
statute of limitations, the Company will, to the maximum extent permitted by law
(whether by contract, charter, by-laws or permissive or mandatory statute),
indemnify and hold Employee harmless against expenses, including reasonable
attorneys’ fees, judgments, fines, settlements, and other amounts actually or
reasonably incurred in connection with any proceeding arising by reason of and
during the course and scope of Employee’s employment with the Company, with the
exception of any deliberate criminal or fraudulent acts. Employee will be named
as an insured under a standard officers’ and directors’ liability insurance
policy, which shall be purchased and maintained by the Company.



4.
NONDISCLOSURE OF CONFIDENTIAL INFORMATION



(a)
Company has provided and will continue to provide to Employee confidential
information and trade secrets including but not limited to Company’s
operational, sales, marketing, personally identifiable information about
employees, employee contact information and/or materials used for training and
or/employee development, and engineering information, customer lists, business
contracts, partner agreements, pricing and strategy information, product and
cost or pricing data, compensation information, strategic business plans,
budgets, financial statements, and other information Company treats as
confidential or proprietary (collectively the “Confidential Information”). This
section is not intended to limit Employee’s rights to discuss Employee’s
compensation or other terms and conditions of employment as allowed by law.
Employee acknowledges that such Confidential Information is proprietary and
agrees not to disclose it to anyone outside Company except to the extent that
(i) it is necessary in connection with performing his duties; (ii) Employee is
required by court order to disclose the Confidential Information, provided that
Employee shall promptly inform Company, shall cooperate with Company to obtain a
protective order or otherwise restrict disclosure, and shall only disclose
Confidential Information to the minimum extent necessary to comply with the
court order. Employee agrees to never use Confidential Information in competing,
directly or indirectly, with Company. When employment ends, Employee will
immediately return all Confidential Information to Company.



(b)
The terms of this Section 4 shall survive the expiration or termination of this
Agreement for any reason.



5.
NON-HIRE OF COMPANY EMPLOYEES



(a)
To further preserve the Confidential Information, during employment and for
twelve

(12) months after employment ends (“Non-Hire Period”), Employee will not,
directly or indirectly, (i) hire or engage any current employee of Company,
including anyone employed by or providing services to Company within the 6-month
period preceding Employee’s last day of employment or engagement; (ii) solicit
or encourage any employee to terminate employment or services with Company; or
(iii) solicit or encourage any employee to accept employment with or provide
services to Employee or any business associated with Employee.


(b)
The terms of this Section 5 shall survive the expiration or termination of this
Agreement for any reason.












3

--------------------------------------------------------------------------------




6.
NON-SOLICITATION OF CUSTOMERS



(a)
To further preserve the Confidential Information, Employee agrees not to solicit
Company’s customers for six (6) months after employment ends (the
“Non-Solicitation Period”) for or in connection with the provision of any
services substantially similar to those services provided by the Company (as set
forth in Section 7). This Agreement shall not prevent Employee from otherwise
soliciting the Company’s customers.



(b)
The terms of this Section 6 shall survive the expiration or termination of this
Agreement for any reason.



7.
NON-COMPETITION AGREEMENT



(a)
To further preserve the Confidential Information, Employee agrees that during
employment and for six (6) months after employment ends (the “Restricted
Period”), Employee will not work, as an employee, contractor, officer, owner,
consultant, or director, in any business anywhere in the world that sells
hosting and information technology services substantially similar to those
services provided by the Company, namely (i) provisioning, hosting, management,
monitoring, supporting, or maintenance of applications, computer servers
(whether dedicated, shared or virtual) and network connectivity in a datacenter
for remote use via the Internet, (ii) hosted email, storage, collaboration,
compute, virtual networking and similar services, and (iii) all similar related
services, all of the foregoing being defined for the purposes of this Agreement
as "Hosting.” Provided, however, that this Agreement shall not prohibit Employee
from owning not more than five percent (5%) of the outstanding stock of any
class of a publicly-traded company providing Hosting services, nor shall it
prohibit Employee from working for a company whose affiliate(s), division(s),
subdivision(s), and/or business unit(s) provide(s) Hosting services
substantially similar to those provided by the Company, so long as Employee does
not work for (and provides no services to) the affiliate(s), division(s),
subdivision(s) and/or business unit(s) providing Hosting services.



(b)
The terms of this Section 7 shall survive the expiration or termination of this
Agreement for any reason.



8.
TERMINATION



This Agreement may be terminated by mutual written agreement or:


(a)
Death. The date of Employee’s death shall be the termination date.



(b)
Disability. Company may terminate this Agreement and/or Employee’s employment if
Employee is unable to perform the essential functions of his full-time position
for more than 180 days in any 12 month period, subject to applicable law.






















4

--------------------------------------------------------------------------------




(c)
Termination By Company. Company may terminate employment with or without Cause.
“Cause” means:



(i)willful misconduct, including, without limitation, violation of sexual or
other harassment policy, gross negligence, misappropriation of or material
misrepresentation regarding property of Company, other than customary and de
minimis use of Company property for personal purposes, as determined in the
discretion of Company, which discretion shall be exercised in good faith, or
failure to take reasonable and appropriate action to prevent material injury to
the financial condition, business or reputation of the Company;


(ii) non-performance of duties (other than by reason of disability);


(iii)failure to follow lawful directives of the Company or consistent failure to
meet reasonable performance objectives following a written warning and
opportunity to cure for one quarter;


(iv)a felony conviction or indictment, a plea of nolo contendere by Employee, or
other conduct by Employee that has or would result in material injury to
Company’s reputation, including indictment or conviction of fraud, theft,
embezzlement, or a crime involving moral turpitude;


(v)a material breach of this Agreement; or


(vi)a significant violation of Company’s employment and management policies.


(d)
Termination By Employee For Good Reason. Employee may terminate his employment
at any time for “Good Reason,” which is: (i) Company’s repeated failure to
comply with a material term of this Agreement (including but not limited to the
position location agreement in section 2(a)) after written notice by Employee
specifying the alleged failure; or (ii) a substantial and unusual reduction in
responsibilities and authority; or (iii) the relocation, without good business
reason, of Employee’s position to a facility or a location more than ninety (90)
miles from the then-current location of the position as provided in section
2(a), without Employee’s express written consent, within twelve months following
a change of control. If Employee elects to terminate his employment for “Good
Reason,” Employee must first provide Company written notice within thirty (30)
days, after which Company shall have sixty (60) days to cure. If Company has not
cured and Employee elects to terminate his employment, he must do so within ten
(10) days after the end of the cure period. "Change in Control” means the
occurrence of any of the following events:


5

--------------------------------------------------------------------------------




(i)
a change in the ownership of the Company which occurs on the date that any one
person, or more than one person acting as a group, (“Person”) acquires ownership
of the stock of the Company that, together with the stock held by such Person,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than fifty percent (50%) of the total voting power of the stock of the Company
will not be considered a Change in Control; or



(ii)
a change in the effective control of the Company which occurs on the date that a
majority of members of the Board is replaced during any twelve (12) month period
by Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to effectively control
the Company, the acquisition of additional control of the Company by the same
Person will not be considered a Change in Control; or



(iii)
a change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this subsection (iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets: (A) a transfer to an entity that is controlled
by the Company’s stockholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (1) a stockholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock, (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.



For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction with the Company.


9.
COMPENSATION UPON TERMINATION



(a)
Death. Company shall, within 30 days, pay to Employee’s designee or, if no
person is designated, to Employee’s estate, Employee’s accrued and unpaid Base
Salary and bonus, subject to the terms of any applicable bonus plan, through the
date of termination, and any payments required under applicable employee benefit
plans.



(b)
Disability. Company shall, within 30 days, pay all accrued and unpaid base
Salary and bonus, subject to the terms of any applicable bonus plan, through the
termination date and any payments required under applicable employee benefit
plans.


6

--------------------------------------------------------------------------------




(c)
Termination By Company For Cause: Company shall, within 30 days, pay to Employee
his accrued and unpaid Base Salary through the termination date and any payments
required under applicable employee benefit plans.



(d)
Non-Renewal By Employee. If Employee gives notice of non-renewal under Section
1, Company shall determine the termination date and will pay accrued and unpaid
Base Salary through the termination date, and any payments required under
applicable employee benefit plans. If the termination date is before the end of
the then current Employment Period, and if Employee signs a Severance Agreement
and General Release of claims in a form satisfactory to Company, then Company
will, in periodic payments in accordance with ordinary payroll practices and
deductions, pay Employee an amount equal to his pro-rata Base Salary through the
end of the then current Employment Period (“Severance Pay Period”).



(e)
Termination With Severance.



(1)
Termination By Company Without Cause or Termination by Employee for Good Reason
- Severance: If Company terminates employment without Cause and not by reason of
death or disability or if Employee terminates for Good Reason, Company will pay
the accrued and unpaid Base Salary through the termination date and any payments
required under applicable employee benefit plans. In addition, if Employee signs
a Severance Agreement and General Release of claims in a form satisfactory to
Company, Company will pay Employee, in periodic payments in accordance with
ordinary payroll practices and deductions, Employee’s current Base Salary for
six (6) months (the “Severance Payments” or “Severance Pay Period”)



(2)
Non-Renewal By Company - Severance: If employment ends because Company gives
notice of non-renewal under Section 1, Company shall determine the termination
date, even if such date is prior to the end of the Employment Period and will
pay the accrued and unpaid Base Salary through the termination date and any
payments required under applicable employee benefit plans. In addition, if
Employee signs a Severance Agreement and General Release of claims in a form
satisfactory to Company, Company will pay Employee, in periodic payments in
accordance with ordinary payroll practices and deductions, Employee’s current
Base Salary for six (6) months (the “Severance Payments” or “Severance Pay
Period”).



(3)
Employment by Competitor or Re-hire During Severance Pay Period:



(i)
If Employee competes with Company or is hired or engaged in any capacity by any
competitor of Company during any Severance Pay Period, then the Severance
Payments shall cease. The foregoing shall not affect Company’s right to enforce
the Non- Compete pursuant to Section 7. For purposes of this sub-section, a
“competitor” of Company means: any business anywhere in the world that sells
Hosting as defined in Section 7.



(ii)
If Employee is rehired on a full-time basis by Company or employed on a
full-time basis by or performing services in any non-competitive capacity or
business during any Severance Pay Period, the Severance Payments shall cease.












7

--------------------------------------------------------------------------------




10.
OWNERSHIP OF MATERIALS



Employee agrees that all inventions, improvements, discoveries, designs,
technology, and works of authorship (including but not limited to computer
software) made, created, conceived, or reduced to practice by Employee, whether
alone or in cooperation with others, during employment, together with all
patent, trademark, copyright, trade secret, and other intellectual property
rights related to any of the foregoing throughout the world, are among other
things works made for hire and belong exclusively to the Company, and Employee
hereby assigns all such rights to the Company. Employee agrees to execute any
documents, testify in any legal proceedings, and do all things necessary or
desirable to secure Company’s rights to the foregoing, including without
limitation executing inventors’ declarations and assignment forms. If there is a
separate signed agreement between you and the Company including terms directly
related to intellectual property rights, then the intellectual property terms of
that agreement shall control.


11.
PARTIES BENEFITED; ASSIGNMENTS



This Agreement shall be binding upon Employee, his heirs and his personal
representative or representatives, and upon Company and its respective
successors and assigns. Neither this Agreement nor any rights or obligations
hereunder may be assigned by Employee, other than by will or by the laws of
descent and distribution.


12.
GOVERNING LAW



This Agreement shall be governed by the laws of the State of Texas and Employee
expressly consents to the personal jurisdiction of the Texas state and federal
courts for any lawsuit relating to this Agreement.


13.
DEFINITION OF COMPANY



“Company” shall include Rackspace US, Inc., and its past, present and future
divisions, operating companies, subsidiaries and affiliates.


14.
LITIGATION AND REGULATORY COOPERATION



During and after employment, Employee shall reasonably cooperate in the defense
or prosecution of claims, investigations, or other actions which relate to
events or occurrences during employment. Employee’s cooperation shall include
being available to prepare for discovery or trial and to act as a witness.
Company will pay an hourly rate (based on Base Salary as of the last day of
employment) for cooperation that occurs after employment, and reimburse Employee
for reasonable expenses, including travel expenses, reasonable attorneys’ fees
and costs.





















8

--------------------------------------------------------------------------------




15.
DISPUTE RESOLUTION



(a)
Injunctive Relief: Employee agrees that irreparable damages to Company will
result from Employee's breach of this Agreement, including loss of revenue, loss
of goodwill associated with Employee as a result of employment, and/or loss of
the benefit to Company of any training, confidential, and/or trade secret
information provided to Employee, and any other tangible and intangible
investments made to and on behalf of Employee. A breach or threat of breach of
this Agreement shall give the non-breaching party the right to seek a temporary
restraining order and a preliminary or permanent injunction enjoining the
breaching party from violating this Agreement in order to prevent immediate and
irreparable harm. The breaching party shall pay to the non- breaching party
reasonable attorneys’ fees and costs associated with enforcement of this
Agreement, including any appeals. Pursuit of equitable relief under this
Agreement shall have no effect regarding the continued enforceability of the
Arbitration Section below. Remedies for breach under this Section are cumulative
and not exclusive; the parties may elect to pursue any remedies available under
this Agreement.



(b)
Arbitration: The parties agree that any dispute or claim, that could be brought
in court including discrimination or retaliation claims, relating to this
Agreement or arising out of Employee's employment or termination of employment,
shall, upon timely written request of either party, be submitted to binding
arbitration, except claims regarding: (i) workers’ compensation benefits; (ii)
unemployment benefits; (iii) Company’s employee welfare benefit plans, if the
plan contains a final and binding appeal procedure for the resolution of
disputes under the plan; (iv) wage and hour disputes within the jurisdiction of
any state Labor Commissioner; and (v) issues that could be brought before the
National Labor Relations Board or covered by the National Labor Relations Act.
This Agreement is not intended to prohibit the Employee from filing a claim or
communicating with any governmental agency including the Equal Employment
Opportunity Commission, the National Labor Relations Board or the Department of
Labor. The arbitration shall be conducted in San Antonio, Texas. The arbitration
shall proceed in accordance with the National Rules for Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) in effect at the time
the claim or dispute arose, unless other rules are agreed upon by the parties.
Unless agreed to in writing, the arbitration shall be conducted by one
arbitrator from AAA or a comparable arbitration service, and who is selected
pursuant to the National Rules for Resolution of Employment Disputes of the AAA,
or other rules as the parties may agree to in writing. Any claims received after
the applicable statute of limitations period shall be deemed null and void;
nothing in this Agreement, however, shall operate to shorten any statutory or
common law statutes of limitations. The parties further agree that by entering
into this Agreement, the right to participate in a class or collective action is
waived. CLAIMS MAY BE ASSERTED AGAINST THE OTHER PARTY ONLY IN AN INDIVIDUAL
CAPACITY AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR
REPRESENTATIVE PROCEEDING. Further, unless the parties agree otherwise, the
arbitrator may not consolidate more than one person's claims, and may not
otherwise preside over any form of a representative, collective or class
proceeding. If this specific provision is found to be unenforceable, then the
entirety of this arbitration provision shall be null and void. The arbitrator
shall issue a reasoned award with findings of fact and conclusions of law.
Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement, or to enforce or vacate an arbitration
award. However, in actions seeking to vacate an award, the standard of review to
be applied by said court to the arbitrator’s findings of fact and conclusions of
law will be the same as that applied by an appellate court reviewing a decision
of a trial court sitting without a jury, unless state law requires otherwise.
Company will pay the actual fee for the arbitrator and the claimant’s filing


9

--------------------------------------------------------------------------------




fee. Each party will pay their own attorneys’ fees and other expenses. Unless
otherwise provided by law and awarded by the arbitrator, each party will pay its
own attorneys’ fees and other costs.


16.
REPRESENTATIONS AND WARRANTIES OF EMPLOYEE



Employee shall keep all terms of this Agreement confidential, except as may be
disclosed to Employee’s spouse, accountants or attorneys. Employee represents
that he is under no contractual or other restriction inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
rights of Company. Employee authorizes the Company to inform any prospective
employer of the existence and terms of this Agreement without liability for
interference with Employee’s prospective employment. Employee represents that he
is under no disability that prevents him from performing the essential functions
of his position, with or without reasonable accommodation.


17.
SECTION 409A COMPLIANCE



Payments under this Agreement (the “Payments”) shall be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A, the Regulations, applicable case law and
administrative guidance. All Payments shall be deemed to come from an unfunded
plan. Notwithstanding any provision in this Agreement, all Payments subject to
Section 409A will not be accelerated in time or schedule. Employee and Company
will not be able to change the designated time or form of any Payments subject
to Section 409A. In addition, all Severance Payments that are deferred
compensation and subject to Section 409A will only be payable upon a "separation
from service" (as that term is defined at Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single "service recipient" with
the Company under Section 1.409A-1(h)(3). All references in this Agreement to a
termination of employment and correlative terms shall be construed to require a
"separation from service.”


18.
MISCELLANEOUS



This Agreement is not effective unless fully executed by all parties, including
the President of the Company, and approved by the board of directors or
compensation committee as required by Company. This Agreement contains the
entire agreement of the parties on the subject matters in this agreement and
supersedes any prior written or oral agreements or understandings between the
parties except as noted in Section 10 above. No modification shall be valid
unless in writing and signed by the parties. This Agreement may be executed in
counterparts, a counterpart transmitted via electronic means, and all executed
counterparts, when taken together, shall constitute sufficient proof of the
parties’ entry into this Agreement. The parties agree to execute any further or
future documents which may be necessary to allow the full performance of this
Agreement. The failure of a party to require performance of any provision of
this Agreement shall not affect the right of such party to later enforce any
provision. A waiver of the breach of any term or condition of this Agreement
shall not be deemed a waiver of any subsequent breach of the same or any other
term or condition.

10

--------------------------------------------------------------------------------




If any provision of this Agreement shall, for any reason, be held unenforceable,
such unenforceability shall not affect the remaining provisions hereof, except
as specifically noted in this Agreement, or the application of such provisions
to other persons or circumstances, all of which shall be enforced to the
greatest extent permitted by law. Company and Employee agree that the
restrictions contained in Section 4, 5, 6, and 7, are reasonable in scope and
duration and are necessary to protect Confidential Information. If any
restrictive covenant is held to be unenforceable because of the scope, duration
or geographic area, the parties agree that the court or arbitrator may reduce
the scope, duration, or geographic area, and in its reduced form, such provision
shall be enforceable. Should Employee violate the provisions of Sections 5, 6,
or 7, then in addition to all other remedies available to Company, the duration
of these covenants shall be extended for the period of time when Employee began
such violation until he permanently ceases such violation. The headings in this
Agreement are inserted for convenience of reference only and shall not control
the meaning of any provision hereof.








[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]















11

--------------------------------------------------------------------------------




Upon full execution by all parties, this Agreement shall be effective on the
later date of the two signatures below:




EMPLOYEE:




/s/ Scott Crenshaw                    Date:    February 24, 2015            
Scott Crenshaw


COMPANY:




/s/ William Taylor Rhodes                Date:     February 25, 2015            
Rackspace US, Inc.
By: William Taylor Rhodes, President
and CEO







12

--------------------------------------------------------------------------------




EXHIBIT A






        




Dear Scott,
The relocation details outlined below apply to your offer as a Senior Vice
President, Product & Strategy. The logistics of your move will be managed by
Relocation Synergy on behalf of Rackspace.
Thank you,
Rackspace


Benefit
Summary Description
Lump Sum Allowance:
You will be provided a $67,000 (less taxes) lump sum to use for all out of
Pocket expense not provided in your relocation benefit package. Relocation
Synergy will process this payment upon signing your relocation payback
agreement.
Return Trips Home:
Up to thirteen (13) trips home while in temporary housing. Economy flights or
mileage reimbursement at IRS current rate. These trips are being furnished in
recognition of the fact that your job duties are based in San Antonio, and that
it is necessary for you to commute home periodically while your family prepares
to relocate to San Antonio. As such, these trips are considered business travel
and should be exempt from tax.
Temporary Living:
We are offering you up to 90 days of temporary housing and you will work
directly with Relocation Synergy to coordinate those arrangements. Temporary
housing is considered business expense and therefore tax-free, due to the fact
that you are required to live and work in San Antonio while you wait for your
family to relocate.
Shipment of Household Goods:
Rackspace will cover a full pack, load, ship and unload of your household goods,
as well as the relocation of up to two (2) automobiles.
















13